DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/31/2019 and 09/24/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1 states: “are biased to allow ends of the electrode leads are overlapped.” It is unclear if the Applicant means “to allow ends of the electrode leads to overlap” or “to allow ends of the electrode leads are overlapping” or something else. Appropriate correction is required.
Claim 6 states: “gas adjusting portions.” Applicant may have meant “gap adjusting portion” otherwise claim 6 would be indefinite.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 4 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of co-pending Application No. US 20200350547 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US 20120315531-hereinafter Lev) in view of Han (US 20110223478-as cited in the IDS).

Regarding claim 1, Lev teaches a battery module comprising pouch-type battery cells stacked on each other and electrically connected in series and/or in parallel (Lev Figure 2), 
wherein toward an electrode lead of one pouch-type battery cell, electrode leads of other pouch-type battery cells are biased to allow ends of the electrode leads are overlapped (Figure 2, negative enclosure terminals 58, 158, 258), 
and at which a boundary region between a terrace of a pouch case and the electrode lead is bent toward a direction in which the electrode leads are biased (Figure 1 and 2, pouch enclosure 46, as shown by the dashed lines, is the terrace portion and can overlap portions of the terminals).
Lev fails to teach wherein the pouch-type battery cells includes an R bending portion and wherein the terrace of the pouch  and the electrode lead is bent towards a direction in which the electrode leads are biased.

Han discloses a battery module and an electrode tab extending from the electrode of the electrode assemblies to an outside of the cell body. Han teaches of a bending portion of the tab for securing a minimum connection distance with respect to the electrodes of adjacent unit cells (Han Figure 7; [0067]).

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the bend of Han into Lev’s enclosure terminals such that a bend portion is formed in a biased direction of the stacking on the terminals and so that the pouch enclosure 46 covered a region of the bent portion.

Regarding claim 2, modified Lev teaches all of the claim limitations of claim 1 above. Han further teaches wherein the R bending portion is formed in a rounded recess shape (Han Figure 7) and the terrace is bent to allow a front end thereof to be disposed near a deepest region of the rounded recess shape of the R bending portion.  A skilled artisan could modify the terrace as taught by Lev (Lev Figure 1, pouch enclosure 46 acting as the terrace) to extend and reach the R bending portion without offering any ingenuity. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 3, modified Lev teaches all of the claim limitations of claim 1 above. Lev further teaches a positive electrode lead group in which ends of at least two positive electrode leads are overlapped and linearly extend (Lev Figure 2, positive enclosure terminals 354, 454, 554); and
a negative electrode lead group in which ends of at least two negative electrode leads provided in a same number as the positive electrode leads are overlapped and linearly extend in a same direction as the positive electrode lead group (Lev Figure 2, negative enclosure terminals 58, 158, 258),
wherein, with respect to a first positive electrode lead and a first negative electrode lead that face each other at a shortest distance among the positive electrode lead group and the negative electrode lead group, other positive electrode leads are biased toward the first positive electrode lead, and other negative electrode leads are biased toward the first negative electrode lead (Lev Figure 2, the positive and negative enclosure terminals are biased towards the positive and negative enclosure terminals nearest each group, negative enclosure terminals are biased towards 258 and positive enclosure terminals are biased towards 354).

Regarding claim 7, Lev teaches a battery pack, comprising a battery module according to claim 1 above.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Souza et al. (US 20180269454). De Souza teaches of a moveable bus bar 120 and a fixed bus bar wherein a fitting space (Figure 6A) allows on lead group to be interposed ([0062-0065]).
Lee et al. (US 20160226043-as cited in the IDS). Lee teaches of a pouch shaped cell with bending portions for connecting negative and positive leads to form lead groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727